Citation Nr: 1732595	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-18 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

3. Entitlement to a rating greater than 10 percent for residuals of a right ankle fracture with osteoarthritis.  

4. Entitlement to a rating greater than 20 percent for a chronic low back strain with degenerative changes and herniated nucleus pulposus at L5-S1. 

5. Entitlement to separate ratings for bilateral lower extremity radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to June 1994. He was discharged under other than honorable conditions. A December 1994 VA administrative decision determined that the Veteran's period of service from May 28, 1988 to June 13, 1994 was under dishonorable conditions and was considered a bar to VA benefits due to willful and persistent misconduct. 

In September 2004, the Army Discharge Review Board changed the characterization of discharge to General, Under Honorable Conditions. An honorable discharge or a discharge under honorable conditions issued through a board for correction of records established under authority of 10 U.S.C. § 1552 is final and conclusive on VA. The action of the board sets aside any prior bar to benefits imposed under paragraph (c) or (d) of 38 C.F.R. § 3.12.  38 C.F.R. § 3.12(e) (2016). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. The appeal was certified to the Board by the RO in Baltimore, Maryland. 

In July 2016, the appellant testified at a Central Office hearing before the undersigned. At that time, he submitted additional evidence with a waiver of RO consideration. The record was also held open for a period of 45 days to allow for additional evidence. 

In June 2017, the Veteran withdrew a pending privacy act request and asked for his file to be returned to the appellate process. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

On review, additional development is needed. 38 C.F.R. § 3.159(c) (2016). 

Obstructive sleep apnea

In January 2008, the RO denied entitlement to service connection for sleep apnea. The Veteran disagreed with the decision and perfected this appeal. 

At the July 2016 hearing the Veteran testified that he had problems sleeping during his first period of service with snoring and interrupted breathing. He asserted continuing symptoms since service. An August 2016 statement from a fellow soldier indicates he recalled many nights when the Veteran had difficulty breathing and engaged in heavy snoring. Lay persons are competent to report on that of which they have personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Medical evidence shows a July 2007 diagnosis of sleep apnea confirmed by polysomnography. 

Under the circumstances of the case, a VA examination is needed. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Acquired psychiatric disorder, to include posttraumatic stress disorder 

In January 2008 VA denied entitlement to service connection for depression and anxiety with panic attacks. The Veteran disagreed with the decision and perfected this appeal. In April 2013 VA denied entitlement to service connection for posttraumatic stress disorder. The Veteran disagreed with the decision and a statement of the case was furnished. While the Veteran submitted a VA Form 9, the RO determined it was not timely. Notwithstanding, the claim of entitlement to service connection for posttraumatic stress disorder is part of the current appeal. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In March 2013, the Veteran submitted a VA Form 21-0781, Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder. He reported that in March 1985, while stationed in Germany, he found a soldier who had hung himself. An April 3, 2013 Memorandum indicates that the information was not sufficient to send to the Joint Services Records Research Center (JSRRC). Notwithstanding, on April 12, 2013, a request was submitted to JSRRC. A response is not of record. 

In August 2015, the Veteran submitted another VA Form 21-0781. He reported that in April 1992, the co-operator of a track recovery vehicle was killed. A November 2015 deferral indicates that the RO was unable to verify the event; however, the Board is unable to locate any documentation showing that attempts were made to verify this stressor. 

At the hearing the Veteran testified that he started having problems in service. Service treatment records show the Veteran was seen in May 1985 with complaints that he was losing weight. The examiner noted that there may be an unknown cause for depression.  The assessment was possible endogenous depression. In February 1994, the Veteran was referred for a mental status evaluation pending separation. That mental status examination was within normal limits and he was psychiatrically cleared for administrative action. 

The claims folder contains VA records and medical statements suggesting the Veteran's depression is aggravated by service-connected disorders. For example, an October 2010 VA record notes a stable dysthymic disorder with anxiety and chronic pain, significantly aggravated by back pain. An August 2016 statement from Dr. X.F. indicates the Veteran's depression is exacerbated by back pain. 

A VA examination is needed to identify all currently diagnosed psychiatric disorders and address whether any diagnosed psychiatric disorder is related to service or a service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon.

Residuals of a right ankle fracture with osteoarthritis

In September 2009 VA granted a temporary 100 percent rating for the right ankle disorder based on a need for convalescence following surgery effective August 28, 2008. A 10 percent rating was assigned from November 1, 2008. The Veteran disagreed and perfected this appeal. 

The Veteran most recently underwent a VA ankle examination in March 2014. The claims folder was not available at the time of the examination. Additionally, in light of recent case law, the examination does not contain all findings necessary to evaluate the disability and thus, additional examination is needed. Correia v. McDonald, 28 Vet. App. 158 (2016) (requiring that rating examinations include, among other things, joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint). 

Chronic low back strain with degenerative changes and herniated nucleus pulposus at L5-S1

In January 2008 VA continued a 20 percent rating assigned for a low back strain with degenerative changes and herniated nucleus pulposus at L5-S1. The Veteran disagreed and perfected this appeal. 

In February 2014, the Veteran submitted VA Form 21-4142, Authorization for Release of Information, for the Alamo Neurosurgical Institute. There is no indication these records were requested. 

The appeal was certified to the Board in September 2015. In December 2015, the Veteran underwent a VA spine examination, which contains findings relevant to this appeal. The Veteran has not waived initial RO consideration of this evidence and a remand is necessary. See 38 C.F.R. §§ 19.37, 20.1304 (2016). 

Bilateral lower extremity radiculopathy

In December 2015, a VA examiner stated that the Veteran's bilateral leg spasms and radiculopathy (sciatica) were at least as likely as not proximately due to or the result of service-connected lumbar spine disability. 

When rating spine disorders, associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). 

At the hearing, the representative argued that the RO failed to address the above examination findings. The Board agrees. Thus, this matter must be remanded for the RO to determine whether separate ratings are warranted for bilateral lower extremity radiculopathy. 

Accordingly, the case is REMANDED for the following action:

1. Request verification of the Veteran's reported stressors from the JSRRC or other appropriate agency. See VA Forms 21-0781 received in March 2013 and August 2015. All efforts to verify the reported stressors and any responses received must be documented in the claims folder. 

2. Contact the Veteran and ask him to complete a new VA Form 21-4142, Authorization for Release of Records, for Alamo Neurosurgical Institute. If a properly completed authorization is received, the records must be requested.

3. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of sleep apnea. The Veteran's VBMS and Virtual VA files must be available to the examiner for review. 

The examiner is to address in detail whether the Veteran's sleep apnea is at least as likely as not related to active military service or events therein. In making this determination, the examiner is advised that the Veteran and other lay persons are competent to report that the claimant experienced difficulty breathing and snoring during service and that these symptoms allegedly continue to date. If there is a medical basis to doubt the history as reported, the examiner should so state. A complete rationale must be provided for any opinion offered. 

4. Schedule the Veteran for a VA psychiatric examination. The Veteran's VBMS and Virtual VA files must be available to the examiner for review. The RO must advise the examiner of any claimed stressors that has been independently verified. If no stressor has been verified the Veteran must also be advised of that fact.

The examiner is to diagnose all psychiatric disorders using the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV). For each diagnosed psychiatric disorder the examiner is to answer the following questions:

(a) Is the disorder at least as likely as not related to active service or events therein? 

(b) If the disorder is not related to active service, is it at least as likely as not that the disorder is proximately due to or the result of service-connected disability?

(c) If not, is it at least as likely as not that the disorder is aggravated by a service-connected disability or combination of service connected disorders? If aggravation is found, the examiner should identify a baseline level of disability.

(d) If and only if a reported stressor is independently verified, the examiner is to opine whether the Veteran has a diagnosis of posttraumatic stress disorder that is at least as likely as not related to such independently verified stressors. 

A complete rationale must be provided for any and all opinions offered. 

5. Schedule the Veteran for a VA examination to determine the current nature and severity of the residuals of a right ankle fracture with osteoarthritis. The Veteran's VBMS and Virtual VA files must be available to the examiner for review.

In accordance with the latest worksheets for rating ankle disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints related to the right ankle. As part of the physical examination, the examiner is to test the range of motion of both ankles in active motion, passive motion, weight-bearing and nonweight-bearing, or provide an explanation as to why it is not possible to do so. If there is clinical evidence of pain on motion, the examiner should indicate the degree at which such pain begins.

A complete rationale for any opinion expressed must be provided. 

6. Review the examination reports to ensure they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, the RO must implement corrective procedures at once. 

7. The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for the scheduled examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

8. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the issues listed on the title page.  In evaluating any rating warranted for the lumbar spine disorder and bilateral lower extremity radiculopathy, the findings from the December 2015 VA spine examination must be considered. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




